Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7, and 10-21 are pending.
Applicants have amended claims 1-5, 7, and 10.
Applicants have canceled claims 6, 8, and 9.
Applicants added new claims 11-21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 10-21 have been considered but are not persuasive.
The applicants have amended the claims and canceled claims 6, 8, and 9.  The previous rejection of the claims based upon 35 USC 112, and further of the double patenting rejection of claim 6 are now withdrawn.
The applicants have amended the claims with the changes including at least a pair of metallic molds and at least one plastic carrier (compared to previously of the at least one metallic mold and at least one plastic carrier), that each of the metallic molds are to be connected to another metallic mold via positively-locking manner, and the removal from the claims regarding adhesion in connecting the metallic mold to the plastic carrier.
Here, the applicants have argued concerning the positive locking manner between the metallic molds and how not all the metallic molds are in positive locking 
Further, while the plates of Kupf are not specifically stated of metal, the teaching of the background section, see Col. 1, lines 13-30, teaches of the molds made from steel, and the advantage of the use of aluminum over steel in regards of heating/cooling.  The Kupf reference later teaches of the base plate 1 formed of aluminum alloy, see Col. 5, lines 18-19.  Thereby Kupf does teach of two different materials between the base plate and the metallic molds.  The argument regarding the concept that Kupf does not teach of a plastic base is noted, this appears to be a piecemeal analysis regarding the Kupf reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Lomasney, Kumpf, and Narayanaswamy references all teach of forming of metallic molds upon a plastic carrier, 
The new claims that have been added have been rejected accordingly in the rejection below.

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, lines 4-5, there is a grammatical error with “…metallic molds at at least one connection area…”.  It is recommended that one of the “at” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 10-11, 13, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumpf et al. (US 2014/0339395) in view of Kupf et al. (U.S. Patent 4,295,628).

In regards to claims 1-3, 5, 7, and 10, Kumpf et al. disclose an injection mold tool (paragraph [0002]) inserted into an injection molding machine (paragraph [0051]), the mold tool comprising a metallic contour mold 2 adhesively bonded (paragraph [0013]) to a plastic carrier backing 3 formed by 3D printing (paragraph [0011]), wherein 
Kumpf et al. do not explicitly disclose that at least two metallic molds are assembled and connected in a positive-locking manner via connection areas, and do not disclose heat exchange ducts/channels in the plastic carrier and/or the contour mold.

Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected in a positive- locking manner via connection areas (clearly shown as being a stepped connection between members 3 and 4; note recess 11 shown in Figure 2), and wherein the metallic molds include recesses 8, 9 for circulation of heat exchange medium.  This positive locking mechanism between the two adjacent metallic molds can be applied each of the metallic molds as a duplication of parts.  In this case, it would have been obvious for one of ordinary skill in the to further modify Kupf with the duplication of parts regarding the positive locking means between all the adjacent metallic molds, which can range from at least two metallic molds, see MPEP 2144.04(VI)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kumpf et al. by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a positive-locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation 
It would have been further obvious to a skilled artisan to modify Kumpf et al. by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs. Moreover, it would have been obvious to a skilled artisan to modify Kumpf et al. by providing the plastic carrier and/or the contour mold with heat exchange ducts/channels, as disclosed in Kupf et al., in order to facilitate temperature control of the mold tool during and/or after molding, as is conventional in the art.

In regards to claim 11, the teachings above in Kumpf in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Kumpf and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, applicants have amended that metallic molds are each manufactured by 3D printing process.  In this regards, this is an process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.

In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Kumpf reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Kumpf with the different sized thickness compared to the molds as taught by Kupf depending upon the desired construction of the assembly

In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.

In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.   See teaching by Kumpf above regarding the use of 3D printing to form the plastic carrier backing.

Claims 1, 3-5, 7, 10-11, 13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lomasney et al. (US 2018/0071980) in view of Kupf et al. (U.S. Patent 4,295,628).
In regards to claims 1, 3, 5, 7, and 10, Lomasney et al. disclose an injection mold tool consisting of a plastic carrier/backing formed by additive manufacturing/3D printing (paragraph [0062]) and a metallic mold surface layer as a contour mold adhered (paragraph [0066], “improve adhesion”) to the plastic carrier, wherein the plastic carrier includes recesses/ports/channels for flow of heat exchange (cooling) medium (paragraph [0141]). Lomasney et al. also inherently disclose a method for manufacturing such a mold tool by installing the tool in a plastic injection molding machine. Lomasney et al. further disclose that the mold may be formed of plural sections (paragraph [0137]), but do not explicitly disclose that at least two metallic molds are assembled and connected in a positive-locking manner via connection areas.

Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected in a positive-locking manner via connection areas (clearly shown as being a stepped connection 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lomasney et al. by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a positive- locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation of the mold surface for a large and/or complex shaped molded product note col. 1, lines 8-11 and col. 4, lines 16-21 of Kupf et al.), and to facilitate exchange of a damaged part of the mold tool (note col. 4, lines 22-27 of Kupf et al.). 
It would have been further obvious to a skilled artisan to modify Lomasney et al. by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs.

In regards to claim 11, the teachings above in Lomasney in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Lomasney and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, applicants have amended that metallic molds are each manufactured by 3D printing process.  In this regards, this is an process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.

In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds. Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Lomasney reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Lomasney with 

In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.

In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.  See teaching by Lomasney above regarding the use of 3D printing.

Claims 1, 3-5, 7, 10-11, 13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0043518) in view of Kupf et al. (U.S. Patent 4,295,628).
In regards to claims 1, 3, 5, 7, and 10, Narayanaswamy discloses an injection mold tool (paragraphs [0003], [0058]) consisting of a plastic carrier/backing 110, 120 formed by additive manufacturing/3D printing (paragraph [0050]) and a mold surface layer 111, 121 as a contour mold, which may be metallic (paragraph [0084]), adhered to the plastic carrier (paragraph [0046], [0050]), wherein the plastic carrier includes recesses/ports/channels 102 for flow of heat exchange (cooling) medium (paragraph [0050]). 


Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected in a positive- locking manner via connection areas (clearly shown as being a stepped connection between members 3 and 4; note recess 11 shown in Figure 2), and wherein the metallic molds include recesses 8, 9 for circulation of heat exchange medium.  This positive locking mechanism between the two adjacent metallic molds can be applied each of the metallic molds as a duplication of parts.  In this case, it would have been obvious for one of ordinary skill in the to further modify Kupf with the duplication of parts regarding the positive locking means between all the adjacent metallic molds, which can range from at least two metallic molds, see MPEP 2144.04(VI)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Narayanaswamy by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a positive- locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation of the mold surface for a large and/or complex shaped molded product note 
It would have been further obvious to a skilled artisan to modify Narayanaswamy by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well Known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs.

In regards to claim 11, the teachings above in Narayanaswamy in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Narayanaswamy and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, applicants have amended that metallic molds are each manufactured by 3D printing process.  In this regards, this is an process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.

In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Narayanaswamy reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Narayanaswamy with the different sized thickness compared to the molds as taught by Kupf depending upon the desired construction of the assembly.

In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.

In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.   See teaching by Narayanaswamy above regarding the use of 3D printing.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney et al. or Narayanaswamy, in view of Kupf et al., as applied to claims 1, 3-7 and 10 above, and further in view of Kumpf et al. (US 2014/0339395; Figure 7).
In regards to claim 2, either Lomasney et al. or Narayanaswamy, in combination with Kupf et al., as described above, suggest the method for manufacturing a mold tool substantially as claimed, except for the backing being at least two plastic carriers assembled and connected in a positive-locking manner via connection areas.

Kumpf et al. disclose an injection mold tool (paragraph [0002]) inserted into an injection molding machine (paragraph [0051]), the mold tool comprising a metallic contour mold 2 adhesively bonded (paragraph [0013]) to a plastic carrier backing 3 formed by 3D printing (paragraph [0011]), wherein at least two plastic carriers are assembled and connected in a positive-locking manner via connection areas (Figure 7; paragraph [0074]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify either Lomasney et al. or Narayanaswamy with the features of Kupf et al. and further by providing the plastic carrier of plural connected parts, as disclosed in Kumpf et al., in order to facilitate manufacturing and assembly of the plastic carrier.

In regards to claim 12, wherein the at least one plastic carrier is comprised of two plastic carriers being connected to one another in a positive-locking manner at connection areas.  See teachings as set forth in claim 2 above.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney et al. or Narayanaswamy, in view of Kupf et al.as applied to claims 1 and 11 above, and further in view of Braymand (US 2016/0273160).
In regards to claim 15, wherein the metallic molds are fixed to one another at the connection areas by one of adhesive bonding, welding or soldering.
The prior art references do not specifically teach of connecting the metallic molds via adhesive bonding, welding, or soldering.  Instead the prior art references above teaches of the connection of the metallic molds via the positive locking mechanism that would affix the metallic mold together.
In the injection molding arts, Braymand teaches of insert with structural features for attachment, the attachment including fasteners or rivets.  Further, Braymand teaching of the use of metal blanks that can integrated into the insert and provided with location for spot welding.  In this regards, the Braymand reference teaches of an alternative in the use of fastening that includes welding for an element.  One skilled in the art would recognize in the use of welding between the metallic mold elements as a known substitute in connection between two adjacent metallic parts.
It would have been obvious for one of ordinary skill in the art to modify the connection of the metallic mold elements of  in view  of   with the use of welding as taught by Braymand to affix the metallic molds together as it is a known alternative means for fastening between adjacent metal parts.
In regards to claim 17 (which is dependent upon claim 1), the claim limitations are the same as in claim 15 above.  See the teaching and combination of the references as set forth above for claim 15. 

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney et al. or Narayanaswamy, in view of Kupf et al. as applied to claims 1 and 11 above, and further in view of Gromotka (US 2010/0320694).
In regards to claim 14, dependent upon claim 11, wherein the at least one connection area comprise a keyhole-shaped recess in a first of the metallic molds, and a counter piece having a shape corresponding to the recess of the first of the metallic molds extending from a second of the metallic molds for being received in the recess of the first of the metallic molds.
In regards to the key hole shaped recesses and corresponding counter piece for the connection area between the metallic molds, see teaching by Gromotka, see [0038], Fig. 2B, regarding the use of bringing molds 609 together, and utilizing keys 604 that mate with key holes, slots, or receivers 605 to ensure alignment of the components, 609, 601.  Here, it is known in the molding arts for the connection of mold parts, particular through use of key hole shaped recesses (key holes, slots, receivers) that are used in relation to the counter piece (keys 604).
It would have been obvious for one of ordinary skill in the art to modify and incorporate the positive connection means of Lomasney or Narayanaswamy in view of Kupf with the use of the keyhole shaped recess and counter piece as taught by Gromotka as a known locking connection between mold elements.

In regards to claim 19, dependent upon claim 1, the claimed features are the same as set forth in claim 14.  See teaching above for claim 14 that is also applicable for this claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney or Narayanaswamy, in view of Kupf as applied to claim 7 above, and further in view of either McCarthy et al. (US 2018/0370080; paragraph [0070]) or Yeung et al. (U.S. Patent 5,641,448; col. 3, lines 2-8).
In regards to claim 20, the method according to Claim 7, wherein producing the plastic carrier includes injecting plastic for the plastic carrier directly onto the metallic contour mold.
Either Lomasney et al. or Narayanaswamy, in combination with Kupf et al., as described above, suggest the method for manufacturing a mold tool substantially as claimed, except for injecting the backing onto the contour mold.

Each of McCarthy et al. and Yeung et al. disclose that it was equivalent in the art to inject (backfill, or “investment’) a backing onto a mold surface layer to provide a two- part adhered mold tool, as compared with providing a separate mold backing and mold surface layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify either Lomasney et al. or Narayanaswamy with the features of Kupf et al. and further by injecting the backing directly onto the contour mold .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form, of particular note:
Verreault (US 2016/0067766) teaches of the formation of a metal mold via 3D printing, see [0095], wherein the 3D printing using layering techniques to build three-dimensional parts.  Further, 3D printing method enables to use metals (or other materials) for forming a consumable mold for casting, see [0151].
Amustutz (US 2016/0039006) teaches in [0003] of additive manufacturing to create a metal mold, the metal mold can be used to create a plastic part.
Li (US 10900136) teaches additive based method for forming components and other metallic articles, see Fig. 1, that includes forming a tooling structure via depositing to form a metallic body layer/shell, see 14, 16.  
Hadar (US 2021/0379803) teaches of polymer insert 10 that includes forming a cooling channel 13, [0035], wherein the polymer mold insert being formed via additive manufacturing process, see claims 10, 13, and 18.
Waldestrand (US 2021/0370552) teaches of the fabrication of molds using additive manufacturing, see [0007], wherein the molds are formed 3D printed using FDM, and formed with cooling channels, and the invention includes the usage for injection molding and also investment casting, blow molding, thermoforming, vacuum forming, compression molding, foaming, stamping.
Le (US 217/0341327) teaches of a first part 200 and/or second part 210 of the mold that can be partly or completely manufactured by an additive manufacturing, including 3D printing, see [0070].  The parts including channels for cooling medium via means 260 for cooling, see [0066].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726